—Judgment unanimously affirmed without costs. Memorandum: We reject respondents’ argument that the proceeding is not ripe for review. The District has voted to authorize the purchase of the lands owned by the State. That action is final. Petitioners are entitled to attack it and need not await the actual purchase before commencing suit.
We also reject respondents’ argument that the proceeding is barred by the four-month Statute of Limitations (CPLR 217). The action did not become final and binding upon petitioners until August 29, 1992, when the electors of the District approved the proposition (see, L 1981, ch 263, § 10 [c]). The petition was filed within four months of that date. (Appeal from Judgment of Supreme Court, Cattaraugus County, Francis, J. — Article 78.) Present — Denman, P. J., Callahan, Balio, Boomer and Boehm, JJ.